                Case 2:18-cv-01463-TSZ Document 40 Filed 08/06/20 Page 1 of 3



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       BERENICE BAUTISTA,
 8                           Plaintiff,
 9         v.                                             C18-1463 TSZ
10     CONCESIONARIA VUELA COMPAÑÍA                       MINUTE ORDER
       DE AVIACIÓN, S.A.P.I. DE C.V. D/B/A
11     VOLARIS AIRLINES,
12                           Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)     Plaintiff’s motion for partial summary judgment, docket no. 26, is
15
     DENIED. Plaintiff has not established the requisite absence of any genuine dispute of
     material fact or entitlement to judgment as a matter of law. See Fed. R. Civ. P. 56(a).
16
          (2)    The parties’ joint motion, docket no. 39, to continue the trial date and
17 related deadlines for six months is GRANTED in part, and DENIED in part, as follows:

18
            JURY TRIAL DATE (5 days)                              May 10, 2021
19
            Discovery motions filing deadline                     December 3, 2020
20
            Discovery completion deadline                         January 19, 2021
21
            Dispositive motions filing deadline                   February 18, 2021
22

23

     MINUTE ORDER - 1
              Case 2:18-cv-01463-TSZ Document 40 Filed 08/06/20 Page 2 of 3



 1          Deadline for filing motions related to expert            February 25, 2021
            testimony (e.g., Daubert motions)                        But see Paragraph 3
 2
            Motions in limine filing deadline                        April 8, 2021
 3
            Agreed Pretrial Order due                                April 23, 2021
 4
            Trial briefs, proposed voir dire questions, and
                                                                     April 23, 2021
 5          jury instructions due
                                                                     April 30, 2021
 6          Pretrial conference
                                                                     at 1:30 p.m.

 7 The parties base their fourth request to alter the trial date in this matter on the need to
   conduct depositions of plaintiff (who resides in Washington), her family members and
 8 friends, and her medical providers, as well as members of defendant’s flight crew. The
   parties indicate that some deponents are in Mexico, and that international travel has been
 9 and still is impeded by restrictions relating to Coronavirus Disease 2019 (“COVID-19”).
   Counsel have not, however, explained why they cannot proceed with depositions via a
10 web-based video-conference platform (e.g., Cisco WebEx, GoToMeeting, Microsoft
   Teams, Skype for Business, Zoom, etc.), telephone, or other remote means. See Fed. R.
11 Civ. P. 30(b)(4). Assuming that the parties and counsel are technologically equipped to
   complete depositions remotely, the Court is satisfied that an approximately three-month
12 continuance is sufficient. Given the realities of the COVID-19 crisis, the Court is not
   persuaded that the longer continuance sought by the parties would enable them to engage
13 in face-to-face depositions.

14           (3)   In this matter, the deadline for disclosure of expert testimony pursuant to
     Federal Rule of Civil Procedure 26(a)(2) expired on December 2, 2019, see Minute Order
15   (docket no. 16), before the parties filed the first of their four motions to continue the trial
     date and related deadlines. See Stip. Mot. (docket no. 19) (filed Dec. 17, 2019). The
16   deadline was not reset in the Minute Order entered December 18, 2019, docket no. 20, in
     the Minute Order entered April 24, 2020, docket no. 22, dealing with the second motion
17   for continuance, or in the Minute Order entered April 28, 2020, docket no. 25, addressing
     the third motion to alter the trial date. The parties’ motion for reconsideration, which is
18   imbedded in their current motion for continuance and seeks to reset the expert disclosure
     deadline, is DENIED, but without prejudice to filing a stand-alone motion explaining
19   why the parties ignored the deadline set by the Court, articulating the reason for failing to
     seek an extension of the deadline before it expired, see Local Civil Rule 7(j), setting forth
20   with particularity the experts, if any, the parties wish to disclose, and indicating why the
     parties cannot proceed without the specific experts’ testimony.
21

22

23

     MINUTE ORDER - 2
              Case 2:18-cv-01463-TSZ Document 40 Filed 08/06/20 Page 3 of 3



 1          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 6th day of August, 2020.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
